Citation Nr: 9906032	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  95-35 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for a disorder 
alternatively characterized as an acquired psychiatric, 
nervous, depressive or dysthymia disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to April 
1953.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1995 decision rendered by the Puerto 
Rico, San Juan, Regional Office (RO) of the Department of 
Veterans Affairs (VA), whereby the veteran's claim for 
service connection for a depressive or dysthymia disorder 
was denied.  


FINDINGS OF FACT

1.  All necessary evidence for an equitable disposition of 
the veteran's claim has been developed.  

2.  An acquired psychiatric, nervous, depressive or dysthymia 
disorder did not begin during active service, and is not 
related to the veteran's active service.


CONCLUSION OF LAW

An acquired psychiatric, nervous, depressive or dysthymia 
disability was not incurred in or aggravated by active 
service, nor may any such disability be presumed to have been 
incurred during such service.  38 U.S.C. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C. § 5107(a) (West 1991 & Supp. 1998).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C. § 1110 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992). 

Service connection may be established for a current 
disability in several ways, including on a "direct" basis.  
38 U.S.C. §§ 1110, 1131 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303(a), 3.304 (1998).  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (1998).  

Service connection for psychosis may also be granted on a 
"presumptive" basis if it is shown to have been present to 
a degree of 10 percent or more disabling within one year 
after service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (1998).

The veteran contends that he has a mental disorder 
alternatively characterized as an acquired psychiatric, 
nervous, depressive or dysthymia disorder that is related to 
his active service.  He specifically contends that he was 
discharged due to "unsuitability", and that this discharge 
is evidence of his mental disorder manifesting during 
service.  After a review of the record, the Board finds that 
his claim is not well grounded, and must, accordingly, fail.  

The veteran's service medical records (SMRs) contain reports 
of induction examinations, dated September and October 1951, 
which reveal that he had mild acne, was three pounds 
overweight, and that he was clinically evaluated as normal 
except for his mouth, nose and throat.  The examiner noted 
that there was nothing in the veteran's personal medical 
history that was of clinical significance, and that he was 
qualified for U.S. Navy service, notwithstanding the defects 
noted above.  Subsequent SMRs are completely devoid of 
references to, or treatment for, a mental disorder.  The 
veteran's separation examination report, dated March 1953 
shows that the examiner marked that the veteran was 
clinically evaluated as normal under the psychiatric category 
of the report, and noted that he was discharged due to 
unsuitability.  The veteran's SMRs also contain a report 
dated August 1953, which shows that the veteran was 
discharged due to "inaptitude", and that his superior 
officer suggested he be discharged due to "unsuitability", 
due to his inability to understand English or perform any 
task assigned to him.  

The evidence subsequent to service shows that the veteran was 
diagnosed with an anxiety reaction, in a hospital report 
dated June 1956.  A VA medical examination report dated 
January 1995 reveals that he was also diagnosed with 
depression with psychotic features in VA hospitalizations in 
1987, 1989 and 1990.  That record also diagnoses the veteran 
with dysthymia disorder.  

Numerous progress notes associated with the veteran's claims 
folder show that he was receiving VA treatment for his 
depressive disorder, but they do not show that a mental 
disorder is in any way related to the veteran's active 
service.  Specifically, a clinical record dated December 1997 
shows that the veteran first manifested an "emotional 
disorder" after the death of his daughter in December 1984.  
Additional clinical records largely associate the veteran's 
depression with family difficulties.  

Although the veteran associates his mental disorder with his 
active service, it must be stressed that the etiological or 
casual relationship must be demonstrated by clinical 
findings.  While a layperson can provide an eyewitness 
account of the veteran's visible symptoms, see Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992), lay evidence or 
evidence from the veteran himself, without more, is not 
capable of a probative diagnosis.  See generally Espiritu, 2 
Vet. App. 495, Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
That is, the medical evidence would need to demonstrate that 
the veteran has a current mental disorder that is due to his 
active service.  

In addition, for service connection to be awarded on a 
presumptive basis, evidence of psychosis to a degree of 10 
percent disabling within one year of service would need to be 
presented.  No such evidence has been presented in this case.  
The veteran's service medical records are devoid of any 
evidence of a mental disorder, and the evidence subsequent to 
service does not show any such disorder until June 1956, more 
than three years subsequent to the veteran's separation from 
active service.  

As there is no evidence of a mental disorder that is in any 
way related to the veteran's active service, his claim must 
be denied.  



ORDER

Entitlement for service connection for a mental disorder 
characterized as an acquired psychiatric, nervous, depressive 
or dysthymia disorder is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

